Title: I. To George Washington from Major General Nathanael Greene, 23 June 1780
From: Greene, Nathanael
To: Washington, George



Spring field June 23d 17806 oClock A.M.
Sir

The Enemy are out and on their march towards this place in full force, having receivd a considerable reinforcement last night, as Capt. Dayton says he was desird by Major Lee to inform me.
Col. Dayton this moment sends me intelligence, that the Enemy’s Artillery and baggage are on the Newark Road, and the Troops pushing out this way, are to cover them. If this is true we shall hear more about it soon. The Troops are all getting under Arms. The Enemy give out, that they are going to establish a Post in the Country. I am Your Excellencys most Obedient humble Sert

Nath. Greene M.G.

